J-A12008-20 & J-A12009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: M.-A.D., A MINOR              :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: ALLEGHENY COUNTY          :
 OFFICE OF CHILDREN, YOUTH AND        :
 FAMILIES                             :
                                      :
                                      :
                                      :   No. 1861 WDA 2019

            Appeal from the Order Entered November 21, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                      No(s): No. CP-02-AP-059-2014

 IN THE INTEREST OF: A.D., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: ALLEGHENY COUNTY          :
 OFFICE OF CHILDREN, YOUTH AND        :
 FAMILIES                             :
                                      :
                                      :   No. 1862 WDA 2019

            Appeal from the Order Entered November 21, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                      No(s): No. CP-02-AP-060-2014

 IN THE INTEREST OF: A.M.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: ALLEGHENY COUNTY          :
 OFFICE OF CHILDREN YOUTH AND         :
 FAMILIES                             :
                                      :
                                      :   No. 1863 WDA 2019

            Appeal from the Order Entered November 21, 2019
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                       No(s): CP-02-AP-061-2014
J-A12008-20 & A12009-20


    IN THE INTEREST OF: A.M.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    OFFICE OF CHILDREN, YOUTH AND              :
    FAMILIES                                   :
                                               :
                                               :   No. 21 WDA 2020

               Appeal from the Order Entered November 21, 2019
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                          No(s): CP-02-AP-061-2014


    IN THE INTEREST OF: A.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    OFFICE OF CHILDREN, YOUTH AND              :
    FAMILIES                                   :
                                               :
                                               :   No. 22 WDA 2020

               Appeal from the Order Entered November 21, 2019
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                         No(s): No. CP-02-AP-060-2014


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*



MEMORANDUM BY COLINS, J.:                                 FILED JUNE 12, 2020

        In these consolidated appeals, the Allegheny County Office of Children,

Youth and Families (“CYF”) appeals from the trial court orders entered on




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A12008-20 & A12009-20



November 21, 2019, denying its petitions to involuntarily terminate the

parental rights of M.W. (“Mother”) to her children, M.A.-D., a/k/a M.Y.D., a

female born in February of 2006; A.Y.D., a female born in October of 2007;

and A.M.D., Jr., a male born in July of 2010, (collectively, “the Children”). CYF

also appeals the same orders denying its petitions to involuntarily terminate

the parental rights of A.D. (“Father”), to A.Y.D. and A.M.D., Jr. 1, 2 The trial

court denied the termination petitions based on the finding that granting

Subsidized Permanent Legal Custodianship (“SPLC”), while maintaining the

parental rights, would best serve the Children’s needs and welfare.3       After

careful review, we affirm.

        The factual and procedural history of this matter is as follows. Mother,

Father, and their respective children have been known to CYF since 2002.


____________________________________________


1The trial court granted CYF’s petition to terminate Father’s parental rights to
M.-A.D., to whom he is the presumptive Father. The trial court also granted
CYF’s petition to terminate the rights of C.W., a putative father to M.-A.D.,
pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (b), and the rights of the
Unknown Father, pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (8) and
(b). The grant of the petition with regard to Father’s parental rights to M.-
A.D. is not at issue in this appeal, nor is the grant of the petition as to C.W.
or any unknown father.

2 In two separate orders, entered on January 7, 2020, and January 22, 2020,
this Court, acting sua sponte, consolidated the three appeals regarding Mother
and the two appeals regarding Father, respectively. On February 5, 2020, this
Court listed consecutively for disposition the consolidated appeals regarding
Mother and the consolidated appeals regarding Father.             For ease of
disposition, we have addressed all of CYF’s appeals in a single memorandum,
as did the trial court.

3   SPLC is defined infra.




                                           -3-
J-A12008-20 & A12009-20



Mother and Father began a relationship in 2005.        N.T., 2/6/19, at 199.

Notably, the Children were removed from the care of Mother in January of

2013 because Mother attended a family group decision-making conference in

an intoxicated condition with A.M.D., Jr. Id. at 202. Subsequently, CYF went

to Mother’s home, and found Mother unconscious and bleeding, with A.M.D.,

Jr., left unattended. Id. Father arrived but refused to allow CYF to perform

a home assessment, so the Children were not placed in his care at that time.4

Id. On June 10, 2014, A.M.D., Jr., and A.Y.D. were placed with Father, and

CYF closed its case with regard to those two children. Id. M.-A.D. has not

returned to the care of either parent since her removal in January 2013. Id.

M.-A.D. was most recently adjudicated dependent on February 25, 2013. At

some point before August of 2015, Father returned A.M.D., Jr., and A.Y.D. to

Mother.     Id. at 203.     CYF received a report that Mother presented at a

domestic violence shelter and was intoxicated while caring for A.M.D., Jr., and

A.Y.D. Id. On September 14, 2015, A.M.D., Jr., and A.Y.D. were adjudicated

dependent.

        The Children have mental health and behavioral problems that have

made their placements in foster care difficult. As a result, M.-A.D. has had

twenty-two placements, and has been psychiatrically hospitalized five times.

Id. at 204. A.Y.D. has had ten placements, and A.M.D., Jr., has had eight

placements. Id. CYF previously filed petitions for the involuntary termination

of parental rights of Mother and Father to the Children in 2014, but withdrew

those petitions due to Father’s progress. Id.


____________________________________________


4   Mother and Father had ended their relationship.

                                           -4-
J-A12008-20 & A12009-20



       On September 27, 2017, CYF again filed petitions to involuntarily

terminate Mother and Father’s parental rights. The court appointed Anastasa

Williams, Esquire, to serve as both a guardian ad litem and legal interests

counsel for the Children.5

       The trial court held evidentiary hearings on the petitions on October 15,

2018, February 6, 2019, and November 6, 2019. At the October 15, 2018

hearing, CYF presented the testimony of Allison Kroll, the CYF casework

supervisor.    Mother and Father appeared with separate counsel, and each

testified on their own behalf. At the February 6, 2019 hearing, CYF presented

the testimony of Brittany Tomasic, A.Y.D.’s therapist from Auberle; Tarraca


____________________________________________


5 M.-A.D. and A.Y.D., at ages thirteen and twelve respectively, have expressed
preferences against adoption. See 23 Pa.C.S. § 2711(a)(1) (providing that
the consent of an adoptee, if over the age of 12, is required for adoption).
The trial court perceived no conflict between the best interests of the Children
and their legal interests, and appointed only one counsel to serve as both a
legal interest counsel and GAL for the Children. See In re Adoption of
L.B.M., 639 Pa. 428, 161 A.3d 172 (2017) (plurality). See also In re T.S.,
648 Pa. 236, 192 A.3d 1080 (2018) (filed August 22, 2018) (holding that the
trial court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome). See
also In re: Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en
banc) (filed September 13, 2019) (holding that this Court has authority only
to raise sua sponte the issue of whether the trial court appointed any counsel
for the child, and not the authority to delve into the quality of the
representation) (limited appeal granted, December 9, 2019).

       At the final termination hearing, the Children’s legal interests
counsel/GAL stated that the termination of Mother’s parental rights is not in
the best interests of the Children. N.T., 11/6/19, at 205-208. The Children’s
legal interests counsel/GAL added that termination of Father’s parental rights
is not in the best interests of A.Y.D. and A.M.D., Jr., but noted that termination
of Father’s parental rights to M.-A.D. would not have a negative effect on M.-
A.D. Id. at 206.

                                           -5-
J-A12008-20 & A12009-20



Jackson, a supervisor from the Allegheny County Health Department drug and

alcohol screening laboratory; Bonnie Petrosky, a CYF caseworker in the

permanency department for A.M.D., Jr.; Neil Rosenblum, Ph.D., the court-

appointed psychologist; Leanne Redulic, a CYF matching specialist for M.-

A.D.; Gail Redman, a foster care caseworker for A.M.D., Jr.; and Amy Rendos,

supervisor of visit coaching at Project Star. On November 6, 2019, CYF again

presented the testimony of Allison Kroll and Toni Baird, the clinical supervisor

for a program at Holy Family Institute. Dr. Rosenblum testified a second time.

Father and Mother appeared, and each testified again on their own behalf.

      Based upon the testimony and documentary evidence provided at the

hearings, the court set forth the factual and procedural background of these

appeals, as follows.

      The parents’ problems are reflected in the goals set for them.
      Mother’s goals were to improve her parenting skills, obtain stable
      housing, attend mental health treatment, maintain sobriety from
      her substance abuse problem primarily with alcohol but also with
      marijuana and to engage in visits. [Notes of Testimony, February
      6, 2019, (“Tr. I”)] at 205. Father’s goals were similar; he was to
      address his substance abuse problems — [sic] primarily involving
      alcohol but also marijuana — to engage in domestic violence
      counseling, to obtain stable housing and to attend parenting
      classes. Id. at 222. Originally, his goals also included marriage
      counseling, but he and Mother separated permanently. Id. [See
      also Notes of Testimony, November 6, 2019, (“Tr. II”)] at 140
      (wherein Mother testified that she has no contact with Father,
      although Mother is aware that the [C]hildren love him). Numerous
      services were offered to Mother and Father over the years with
      mixed results. See Tr. I at 207-19, 224-40. Overall, Father made
      more progress and participated more reliably in services than
      Mother[,] although it cannot be said he completed his goals, and
      he sometimes declined services outright when he believed they
      were not warranted.       Id. at 224-40.     The court-appointed
      psychologist[, Dr. Rosenblum,] was unable to testify to
      professional certainty that he could recommend termination of

                                     -6-
J-A12008-20 & A12009-20


     parental rights in this case. See Tr. I at 99-104. See also Tr. II
     at 96.
     ....

                                     M.Y.D.

     M.Y.D. is the biological daughter of Mother only. M.Y.D. is 13.
     See Tr. I at 252. M.Y.D. has problems with verbal and physical
     aggression and difficulty with impulse control. See id. at 71. She
     has been diagnosed with Oppositional Defiant Disorder and
     Attention Deficit Hyperactivity Disorder. Id. As of the [second]
     hearing, she had been in the heavily structured setting of
     Passavant Memorial Care Home for about three years. See Tr. II
     at 102. Although Dr. Rosenblum found that she had improved in
     that placement somewhat, he noted that her progress by February
     of 2019 was moderate, that she continued to need intensive
     mental health treatment and that she would pose a major
     challenge in a foster-family setting. See Tr. I at 72. In fact, the
     psychologist[, Dr. Rosenblum,] went so far as to say that the child
     would be at great risk for a failed adoption, explaining that,
     despite CYF’s petition for it, “terminating parental rights is literally
     reckless.” Id. at 99. Given that her [m]other has been the only
     consistent figure in M.Y.D.’s life who has shown her love, with
     termination of parental rights, the psychologist[, Dr. Rosenblum,]
     testified that “[all] you’re doing is making her a psychological
     orphan.” Id. at 100. Mother, though not always present, provides
     this fragile child with emotional support, and M.Y.D. enjoys
     Mother’s company. Id. at 95. Dr. Rosenblum characterized their
     relationship as necessary and beneficial to M.Y.D. Id.

     CYF presented the testimony of a matching specialist[, Ms.
     Rendulic,] whose job it was to find [a] placement for M.Y.D. She
     informed the [c]ourt about the failed efforts to find a relative to
     take in M.Y.D. and that she had finally given up on actively looking
     for family members for this girl. Id. at 138. The matching
     specialist did agree that M.Y.D. improved somewhat at Passavant.
     Id. at 137. The matching specialist had worked with M.Y.D. since
     January of 2016, and, although the specialist worked
     “continuously” to find a foster home for this child, she had not
     succeeded by February of 2019[,] and was unable to agree with
     the CYF caseworker[, Ms. Kroll,] that terminating parental rights
     would make placement easier. Id. at 136-38, 141-43, 251-52.


                                      -7-
J-A12008-20 & A12009-20


     By the second part of the hearing in November of 2019, M.Y.D.
     had finally been placed in a foster home, but had only been there
     for two months. See Tr. II at 10-11. M.Y.D. was continuing to
     visit with Mother three times per month. Id. at 12-13. M.Y.D.
     had stated that she liked the foster home, but she had tried to run
     from it on one occasion in those first two months, although she
     did come back quickly after the police were contacted. Id. at 11-
     12, 27, 50. Dr. Rosenblum testified that he had not performed an
     updated evaluation since the first hearing date but reiterated his
     reservations about moving M.Y.D. to a goal of adoption without
     evidence that she could remain in that home successfully,
     characterizing such action as “premature.” Id. at 88-89, 102.
     Although he indicated he would need an evaluation to give an
     opinion about the placement, he emphasized that M.Y.D. had a
     significant history of mental health and adjustment issues, and
     that she would certainly need more time for the situation to be
     assessed, even for permanent legal custodianship [“PLC”]. Id. at
     91, 94-95.

                                   A.Y.D.

     A.Y.D. is the biological child of Mother and Father and is 12 years
     of age. The psychologist[, Dr. Rosenblum,] saw this child four
     times and testified that A.Y.D. also has difficulty with impulse
     control, can be mouthy and irritable[,] and has trouble controlling
     her emotions. See Tr. I at 75. He opined that she required
     continued mental health treatment. Id. A.Y.D. resides with a
     foster mother now, but it took a long time to find one, with the
     child undergoing 10 different placements beforehand. Id. at 78,
     204.

     A.Y.D.’s therapist[, Ms. Tomasic] testified that A.Y.D. talks about
     Mother and Father and how much she misses and loves them. Id.
     at 9-10, 12, 17, 24-25. According to the therapist, A.Y.D. looks
     forward to parental visits, and describes Father as funny and
     fun[,] and tells the therapist about the places he takes her. Id. at
     12, 24-25. The therapist [, Ms. Tomasic,] noted that Father has
     been consistently involved in this child’s life. Id. at 25. The
     psychologist[, Dr. Rosenblum,] stated that he believed that,
     ultimately, [PLC] would serve A.Y.D. better than adoption because
     of the meaningful relationships she has with her parents,
     especially with Father. Id. at 100-02, 123.


                                    -8-
J-A12008-20 & A12009-20


                                 A.M.D., Jr.

     The third child in this case is A.M.D., Jr., age 9. A.M.D., Jr.,
     according to the psychologist[, Dr. Rosenblum,] has a high degree
     of impulsivity like his siblings. Id. at 73. He also suffers from
     ADHD [Attention Deficit Hyperactive Disorder, “ADHD”] and can
     be aggressive and oppositional. Id. at 74. After eight placements,
     he was seemingly settled in with his current foster mother, who is
     patient with him, even though has done things like put a hole in
     her wall in a fit of anger. Id. This [c]ourt did hear testimony from
     the coordinator for foster care[, Ms. Redman], who believes that
     A.M.D., Jr., has improved in the home[,] although the CYF case
     supervisor[, Ms. Kroll], at the following hearing, agreed that he
     still exhibited behavioral problems there. Id. at 150; Tr. II at 15.

     Dr. Rosenblum’s conclusions were the same as they were with
     A.Y.D. — that [PLC] was preferable to adoption. See Tr. I at 100-
     01, 103-04, 123. Dr. Rosenblum gave a detailed description of
     the boy’s interactional visit with Mother[,] where the boy went to
     her and hugged her for almost 10 minutes straight, demonstrating
     that the relationship is very meaningful to him. Id. at 113. Dr.
     Rosenblum said that sometimes A.M.D., Jr., is reluctant about
     visits, but[,] when he knows that Mother is coming, he is willing
     to go[,] and that, at the interactional, the boy was “overwhelmed
     with emotion” upon seeing Mother. Id. at 114. The psychologist[,
     Dr. Rosenblum,] believed termination would hurt the boy, and
     that his foster mother had even been afraid to raise the issue for
     fear of destabilizing him. Id. at 114-15. A.M.D., Jr., also remains
     very attached to[,] and expresses great love and affection for[,]
     Father. Id. at 115, 123-124, 129.

     Finally, as to the three [C]hildren, it is clear to the [c]ourt that
     they are very bonded to each other despite their separate
     residences. See Tr. I at 77.

                                  Mother

     Mother has struggled throughout this case, and it cannot fairly be
     said that she has met her goals[,] because she has progressed
     and relapsed in cycles. See, e.g., id. at 87, 89. However, she has
     always made her way back to the [C]hildren and maintained a
     positive and loving relationship with them[,] when available.
     Mother’s substance abuse problem bedevils her, and she has failed

                                    -9-
J-A12008-20 & A12009-20


     to show up for numerous drug screens when requested, as
     attested to by a witness from the Allegheny County’s [sic] Health
     Department. Id. at 32-33. It should be noted that Mother did
     state at the second hearing that she was tested at the three-
     quarter home[,] where she resided prior to finding her recent
     housing[,] although she also admitted to one recent positive test
     for THC [tetrahydrocannabinol], indicating marijuana usage. See
     Tr. II at 110-11, 137, 141. The psychologist[, Dr. Rosenblum,]
     testified that Mother does acknowledge her substance abuse
     problems, and that she has a history of domestic violence with a
     boyfriend other than Father. See Tr. I at 87. Mother also
     acknowledged her mental health history to CYF. Id. at 206.
     Mother has had treatment for ADHD, and Bipolar disorder and, in
     the psychologist’s[, Dr. Rosenblum’s] view, has trouble
     understanding the [C]hildren’s emotional needs because Mother’s
     own issues interfere in her parenting. Id. at 88-89. She suffers
     from depression and guilt about the [C]hildren, but loves them,
     even if she does not always keep them in the forefront of her
     mind. Id. at 89. The psychologist[, Dr. Rosenblum,] credibly
     opined that Mother needs continued mental health care[,] and is
     not now able to meet the [C]hildren’s essential needs. Id. at 89-
     90.

     Dr. Rosenblum saw A.M.D., Jr., during interactional sessions with
     Mother[,] and observed that Mother had difficulty providing the
     structure the boy needs[,] although she showed improvement
     over time. Id. at 92-93. Mother also improved slowly in her
     responsiveness to the [C]hildren and in engaging them in
     constructive activities. Id. at 88. Mother’s relationship with
     M.Y.D. is the best of the three [Children], and Mother clearly
     makes M.Y.D. feel loved, as described above. Id. at 95. At the
     time of the first hearing, Mother was following through with more
     visits [with] M.Y.D. Id. at 108. At the second hearing toward the
     end of the year, Mother was participating in mental health
     treatment[,] and was visiting with the [C]hildren three times per
     month with supervision. See Tr. II [at] 18-19, 34-35. At that
     time, Mother herself testified that she had moved out of
     supportive housing and into a one-bedroom apartment, although
     she did not want CYF to evaluate it before she got more furniture.
     Id. at 17-18, 112, 116-17. In summary, Mother was participating
     more in services and working on her goals at the time of both
     hearings, but the [c]ourt recognizes her history of upswings and


                                   - 10 -
J-A12008-20 & A12009-20


      downswings[,] and agrees that Mother cannot independently care
      for the [C]hildren. Id. at 219, 221.

                                    Father

      Father overall has done a better job of making progress as a
      parent, but without sufficient stability to become their caretaker.
      Nonetheless, this [c]ourt finds that A.M.D., Jr., and A.Y.D. are
      beneficially bonded to him in a mutually loving relationship, and
      the two children need him. Id. Father was holding down two jobs
      in the year prior to the second hearing. Id. at 154-55. He can be
      willful and sometimes fails to participate in programming or drug
      and alcohol screens because of his frustration with the system and
      its scrutiny of him[,] although he also did experience relapses.
      See, e.g., Tr. I at 32-33, 82-83, 184. See also Tr. II at 23-25,
      59, 79, 167-68, 185-86. Father was facing criminal charges at
      the time of the first hearing, and his preoccupation with the
      possible outcomes affected his visitation for a time, but[,] by the
      second hearing, he was on probation with no further concern for
      incarceration, having pleaded guilty to possession of firearms and
      making terroristic threats. See Tr. II at 21, 170.

      Dr. Rosenblum testified that Father has shown increased
      parenting skills and increased engagement with the [C]hildren
      during visits. See Tr. I at 85. Father’s primary problems in the
      past in interacting with the [C]hildren involved a lack of animation
      and some detachment, for example spending time texting rather
      than talking to the [C]hildren. Id. at 90, 183-184. Dr. Rosenblum
      concluded that Father does want to do better with them[,] and
      lets the [C]hildren know he is proud of them and loves them. Id.
      at 91-92. Significantly, the psychologist [, Dr. Rosenblum,]
      testified as follows: His kids really love him and I think that he’s
      done a good job of making them feel welcome, making them feel
      that he cares about them, maintaining a sense of family and
      connectedness to one another. ... [H]e has a way of infusing his
      children with a sense that “I love you, we’re connected, and we’re
      a family.” They have not let go of that. Id. at 123-24.
Trial Court Opinion, 1/24/20, at 2-8.

      On November 21, 2019, the trial court entered orders as to each of the

Children granting in part and denying in part CYF’s petitions, as explained


                                     - 11 -
J-A12008-20 & A12009-20



supra. The trial court denied CYF’s petitions and concluded that CYF did not

meet its burden of proof pursuant to 23 Pa.C.S.A. § 2511(a) or (b) for the

involuntary termination of parental rights of Mother to all three Children and

of Father to A.M.D., Jr., and A.Y.D.6

       Thereafter, CYF timely filed notices of appeal and concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       On appeal, CYF raises two issues for our review:

    1. Did the Orphans’ Court err as a matter of law and/or abuse its
       discretion in denying CYF’s petition to involuntarily terminate
       [Mother’s/Father’s parental rights] pursuant to 23 Pa.C.S.A. §
       2511(a)(2), and (8) after CYF proved by clear and convincing
       evidence the statutory grounds for termination?

    2. Did the Orphans’ Court err as a matter of law and/or abuse its
       discretion in denying CYF’s petition to involuntarily terminate
       [Mother’s/Father’s parental rights] pursuant to 23 Pa.C.S.A. §
       2511(b) after CYF proved by clear and convincing evidence that
       termination of Mother’s[/Father’s] parental rights would best
       serve the developmental, physical and emotional needs and
       welfare of the [C]hildren?

CYF’s Briefs at 5.
       CYF contends that the court abused its discretion when it denied CYF’s

petitions. CYF argues that it proved by clear and convincing evidence that

Mother and Father failed to remedy their incapacity to parent related to the

issues which caused the Children to be removed from the parents’ care.

       In reviewing an appeal from the denial of a petition to terminate parental

rights, we adhere to the following standard:

____________________________________________


6As noted supra in n. 1, the court granted CYF’s petition as to the termination
of Father’s parental rights to M.-A.D.


                                          - 12 -
J-A12008-20 & A12009-20




     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; In re R.I.S., 36 A.3d 567, 572 (Pa.
     2011) (plurality). As has been often stated, an abuse of discretion
     does not result merely because the reviewing court might have
     reached a different conclusion. Id.; see also Samuel–Bassett
     v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest   unreasonableness,     partiality,
     prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying an
     abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during the
     relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite result,
     as is often the case in dependency and termination cases, an
     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).
In re I.E.P., 87 A.3d 340, 343–44 (Pa. Super. 2014) (quoting In re Adoption

of S.P., 47 A.3d 817, 826–27 (Pa. 2012)).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental



                                    - 13 -
J-A12008-20 & A12009-20



rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)). “Satisfaction of the requirements

in only one subsection of Section 2511(a), along with consideration of the

provisions in Section 2511(b), is sufficient for termination.” In re Z.S.W.,

946 A.2d 726, 729 (Pa. Super. 2008) (brackets omitted, emphasis in original).

      Section 2511 of the Adoption Act provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

                                      ***
23 Pa.C.S. § 2511(a)(2).

      With respect to section 2511(a)(2), the moving party must produce

clear and convincing evidence regarding the following elements: (1) repeated

and continued incapacity, abuse, neglect or refusal; (2) such incapacity,

abuse, neglect or refusal caused the child to be without essential parental


                                      - 14 -
J-A12008-20 & A12009-20



care, control or subsistence necessary for his physical or mental well-being;

and (3) the causes of the incapacity, abuse, neglect or refusal cannot or will

not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003). The grounds for termination of parental rights under section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.

797 A.2d 326, 337 (Pa. Super. 2002).

       In the present case, the trial court conceded that it could find grounds

to terminate the parental rights of Mother and Father:

       Given the parents’ inconsistency in making progress toward their
       goals and the amount of time each has had to make significant
       changes, this [c]ourt could find grounds to terminate the parents’
       rights, particularly under Subsection (a)(2). The [c]ourt notes,
       however, that at different points in the case during a parental
       upswing, this would not have been the correct result in striking a
       balance between the parents’ progress and the [C]hildren’s needs.
       It is a frustration to all involved that neither parent has managed
       to do better over a consistent period of time, knowing the bond
       that the [C]hildren have with them. In this difficult case, it is
       noteworthy that even the expert psychologist [, Dr. Rosenblum,]
       could not offer a view on the preferred outcome with reasonable
       professional certainty.
Trial Court Opinion, 1/24/20, at 10.

       While the trial court noted that it could find that CYF met its burden

under section 2511(a)(2),7 the court concluded that neither reunification nor


____________________________________________


7 As the trial court focused on section 2511(a)(2), and conceded that CYF met
its burden thereunder, we need not discuss a second subsection of section (a),
i.e., (a)(8). In re Z.S.W., 946 A.2d 726, 729 (Pa. Super. 2008).



                                          - 15 -
J-A12008-20 & A12009-20



adoption is best suited for the Children’s needs and welfare, and concluded

that SPLC8 is appropriate in this case. The court explained:

       Although both parents have relapsed in their sobriety and have
       gone through times in which their participation waned, both have
       consistently tried again and again, and both have demonstrated
       love and commitment to the [C]hildren. None of the [C]hildren
       want to sever their ties, and all express deep affection for their
       parents[,] and have beneficial and bonded relationships with
       them. Witnesses testified that, after the passage of so much time,
       achieving permanence with another family becomes more difficult.
       While adoption is often a preferred result, as the court-appointed
       psychologist Dr. Neil Rosenblum explained in straightforward
       terms, “in this particular case we’re not dealing with young
       children who are going to say, you know, they have a new mommy
       and a new daddy.” Id. at 101. See also id. at 115; Tr. II at 219-
       23.



____________________________________________


8 In In re Adoption of J.N.M., 177 A.3d 937, 946 n.9 (Pa. Super. 2018), this
Court stated that SPLC is one of the permanency goals the juvenile court may
consider at each permanency review hearing. 42 Pa.C.S. § 6351(f.1)(3).
SPLC is a program that was created in 2001, in which financial support is
provided to families willing to become permanent legal custodians under 42
Pa.C.S. § 6351(f.1)(3), whereby permanent legal custody is transferred to the
dependent child’s legal custodian without requiring the termination of the
parents’ parental rights, and, where deemed appropriate, the trial court may
permit the continued visitation by the dependent child’s parents. J.N.M., 177
A.3d at 946 n.9 (quoting In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004)).
The legal custodian must meet all of the requirements for foster parenthood,
submit to an annual eligibility evaluation, and have the ability to provide for
the child without court supervision.

       The panel in J.N.M. stated that alternative permanency arrangements
such as an SPLC offer less stability than adoption because parents may
petition the court to attempt to re-gain custody at any time, but an SPLC may
be appropriate in cases where reunification or adoption is not in the best
interest of the child. J.N.M., 177 A.3d at 946 n.9 (citing In re S.H., 71 A.3d
973, 978 (Pa. Super. 2013)).


                                          - 16 -
J-A12008-20 & A12009-20


      Primarily for these reasons, the [c]ourt could not in good
      conscience grant CYF’s petitions to terminate parental rights. On
      the other hand, the evidence showed that neither parent is in a
      position to care for these [C]hildren, and years of services and
      reunification efforts have not changed this.         Further, the
      [C]hildren’s foster placements, imperfect or not, are reasonable
      for them at this time, given their individual needs and difficulties
      in foster care.
Trial Court Opinion, 1/24/20, at 11.

      The trial court concluded that SPLC is most suited for cases precisely

like this one, and credited the testimony of Dr. Rosenblum, who proffered that

“SPLC could satisfy a permanency outcome for these children in a satisfactory

manner”. N.T., 2/6/19, at 101. The legal interests counsel/GAL suggested

that SPLC may be in the Children’s best interests given that they have

expressed a “strong desire” for continued parental contact no matter what the

outcome. N.T., 11/6/19, at 208. The legal interests counsel/GAL added that

the Children “are fine as of now remaining with the foster parents” but that

“they do not want to be adopted.” Id.

      Upon review, we conclude that the trial court did not abuse its discretion

when it determined that SPLC was in the Children’s best interests. As the trial

court based its SPLC orders on the testimony presented and the record

supports its factual findings, we conclude no abuse of discretion occurred.

      As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between

                                       - 17 -
J-A12008-20 & A12009-20


      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Generally, this Court has stated that a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights. In

re L.M., 923 A.2d 505, 512 (Pa. Super. 2007). We have stated that a “child’s

life ‘simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.’”    In re Z.P., 994 A.2d

1108, 1125 (Pa. Super. 2010).

      Our Supreme Court has instructed, however, that this Court should

defer to the trial court where a “close call” was made. See In re R.J.T., 9

A.3d 1179, 1190 (Pa. 2010).

      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d at 826-27.
      In the present case, the trial court denied CYF’s petitions to involuntarily

terminate the parental rights of Mother and Father pursuant to Section

2511(b), and explained, in part:




                                     - 18 -
J-A12008-20 & A12009-20


      Ultimately, to this [c]ourt, the case centered on CYF’s failure to
      prove that termination of parental rights would serve these
      [C]hildren’s needs and welfare by any evidentiary standard. This
      [c]ourt concluded that termination would in fact be contrary to the
      [C]hildren’s interests. In cases such as these, the court must
      engage in a “determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature and
      status of the emotional bond between parent and child, with close
      attention paid to the effect on the child of permanently severing
      any such bond.” In re N.A.M., 33 A.3d 95, 100 (Pa. Super.2011)
      (quoting In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007)).


Trial Court Opinion, 1/24/20, at 10-11.

      As set forth infra, the trial court concluded that Mother and Father have

demonstrated, however inconsistently, their love and commitment to

Children, none of whom want to sever their ties to their parents, and all of

whom have beneficial and bonded relationships with them.

      Our review of the record supports the trial court’s conclusion.           Dr.

Rosenblum     testified   that   he    had      considerable   reservations   about

recommending termination.        Rather, Dr. Rosenblum opined that “SPLC is

probably the choice that presents with the greatest degree of -- the best fit

for the [C]hildren right now.” N.T., 2/6/19, at 128. With respect to M.-A.D.

and Mother, Dr. Rosenblum emphasized that it would be “literally reckless” to

terminate Mother’s parental rights. Id. at 99. Dr. Rosenblum believed “the

relationship of [A.Y.D. and A.M.D., Jr.] with both parents, but particularly with

[F]ather, is meaningful and, therefore, overall thought a goal of SPLC was

perhaps a better selection . . . it would still allow a connection to birth parents,

even if it was on a more limited basis.” Id. at 100-101. Dr. Rosenblum stated

that “[e]veryone knows that these children don’t want to be adopted and have

close connections to their parents.”

                                       - 19 -
J-A12008-20 & A12009-20



       After a careful review of the record, we conclude that the trial court’s

findings have sufficient support in the certified record and that the court did

not commit an error of law or abuse of discretion in its determination that

SPLC is in the Children’s best interests pursuant to Section 2511(b).

       As discussed supra, our Supreme Court has stated, appellate courts –

unlike trial courts – are not in a position to make the close calls based on fact-

specific determinations. In re R.J.T., 9 A.3d at 1190. Not only do trial judges

observe the parties during the termination hearing, but they usually preside

over the dependency hearings with the same parties and have a longitudinal

understanding of the case and the best interests of the children involved. Id.

Therefore, even where the facts could support an opposite result, as is often

the case in dependency and termination cases, an appellate court must resist

the urge to second guess the trial court and impose its own credibility

determinations and judgment so long as the factual findings are supported by

the record and the trial court’s legal conclusions are not the result of an error

of law or an abuse of discretion. In re Adoption of S.P., 47 A.3d at 826-

827.

       In the present case, the trial court explained that “what it came down

to is that Dr. Rosenblum believes that neither of [the parents] have

demonstrated the capacity to meet [the Children’s] essential needs,” however,

the trial court also determined that “it’s not clear and convincing that it’s in

the [C]hildren’s best interests to terminate.” N.T., 11/6/19, at 219. The trial

court concluded that a goal of SPLC is in the Children’s best interests. Id. at

223.




                                     - 20 -
J-A12008-20 & A12009-20



      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions

regarding SPLC are supported by competent evidence in the record, and are

not the result of an error of law or an abuse of discretion. In re Adoption of

S.P., 47 A.3d at 826-27; In re: T.S.M., 71 A.3d at 267.

      CYF argues that this case is akin to T.S.M, supra. See CYF’s Brief at

41-42. In T.S.M., the trial court had denied petitions for the termination of

the parental rights of a mother to the five youngest of her seven children. In

re T.S.M., 71 A.3d at 253.     Each child had been in six to thirteen foster

placements, and each was experiencing significant psychological and

behavioral problems. Id. The trial court found that the evidence supported

the termination of parental rights under section 2511(a)(2); however, the trial

court also found that termination did not best serve the needs and welfare of

the children required under section 2511(b), as well as subsection 2511(a)(5)

and (a)(8). Id. at 259–60. The trial court pointed to the evidence of a strong

bond between the children and mother. Id. at 260.

      Ultimately, upon review, our Supreme Court noted that, while the

parent-child bond was strong, the trial court minimized the children's

unhealthy and pathological bond with their mother. Id. at 271. The Supreme

Court noted that the trial court failed to recognize the substantial, possibly

permanent, damage done to the children by the prolonged, unhealthy,

pathological bond with their mother that was preventing the children’s ability

to form attachments to their foster families. Id. at 271.

      Here, unlike the situation in In re T.S.M., the testimony provided by

Dr. Rosenblum supported the trial court’s finding that there is a clear bond



                                    - 21 -
J-A12008-20 & A12009-20



between the Children and their parents, and there was no evidence that the

bond was harmful.     Thus, this Court finds the factual situation in T.S.M.

distinguishable from the instant appeal, and CYF’s argument misplaced.

      CYF contends that it was error for the trial court to consider that M.-A.D.

was not in a pre-adoptive home when making its decision. See CYF’s Brief at

54-55. See 23 Pa.C.S. § 2512(b) (“If the petitioner is an agency it shall not

be required to aver that an adoption is presently contemplated nor that a

person with a present intention to adopt exists.”). However, as our Supreme

Court has stated, “[c]ommon sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” T.S.M., 71

A.3d at 268. In addition, the Pennsylvania Dependency Benchbook provides

that “[w]hile having an identified adoptive resource is not a prerequisite for

[termination of parental rights], ideally there should be a strong likelihood of

eventual adoption.”   Administrative Office of Pennsylvania Courts Office of

Children and Families in the Courts, Pennsylvania Dependency Benchbook §

12.1 at 126 (2010).

      At the time of the final termination hearing in November of 2019, M.-

A.D. was thirteen years of age, and had consistently and unequivocally

maintained a preference not to have Mother’s rights terminated. Although

CYF avers that M.-A.D. was residing in a suitable foster home identified as a

long-term placement, M.-A.D. had only been in that placement for the two

months preceding the November 2019 termination hearing. Moreover, in that

two-month period, an incident occurred where M.-A.D. was missing for several




                                     - 22 -
J-A12008-20 & A12009-20



hours and the police were contacted. N.T., 11/6/19, at 52. Dr. Rosenblum

cautioned:

     [W]e are dealing with a youngster who has significant history of
     significant mental health and adjustment concerns. And so, it
     would be important, in my opinion, to assess it over a reasonable
     period of time so that one would have certainty. Two months
     would certainly seem a bit premature to be making a final
     conclusion as to whether this is going to be a placement that has
     a reasonable chance of long-term success. And even at [M.-
     A.D.’s] age, you know, it certainly is, in my experience, a much
     higher risk of an adoptive disruption or a disruption to an adoptive
     placement, you know, with a youngster who is [eleven] now
     [thirteen] years of age. She’ll be [fourteen] in three months.
Id. at 92-93.

     The trial court credited Dr. Rosenblum’s testimony that he would be

concerned about prematurely moving forward with termination “without more

confirmation or evidence over a longer period of time.” Id. at 102.

     Based on the foregoing, we conclude the trial court’s findings are

supported by the competent evidence in the record, and the trial court did not

err or abuse its discretion in denying CYF’s petition to terminate Mother’s

parental rights as to M.-A.D. M.-A.D. may never return to the care of Mother,

but the trial court found no benefit in making M.-A.D. “a psychological

orphan.” N.T., 2/6/19 at 100. Dr. Rosenblum testified that M.-A.D. derived

benefit from her bond with Mother. Id. at 95 and 113. Simply stated, it is

M.-A.D.’s age and the fact that she does not wish to be adopted that make

termination of Mother’s parental rights not in her best interests. See In re

Adoption of S.P., 47 A.3d at 826-27 (“[E]ven where the facts could support

an opposite result, as is often the case in dependency and termination cases,

an appellate court must resist the urge to second guess the trial court and


                                    - 23 -
J-A12008-20 & A12009-20



impose its own credibility determinations and judgment; instead we must

defer to the trial judges so long as the factual findings are supported by the

record and the court's legal conclusions are not the result of an error of law

or an abuse of discretion.”).

       Finally, CYF avers that the trial court committed an error of law when it

determined that SPLC is the most appropriate permanency option for the

Children. Further, CYF argues that it was error for the trial Court to rely on

In re B.S., 861 A.2d 974 (Pa. Super. 2004), as that was a goal change case

which interpreted the Juvenile Act not the Adoption Act.

       As our Supreme Court has previously stated, appellate courts – unlike

trial courts – are not in a position to make the close calls based on fact-specific

determinations. In re R.J.T., 9 A.3d at 1190. Not only do trial judges observe

the parties during the termination hearing, but they usually preside over the

dependency hearings with the same parties and have a longitudinal

understanding of the case and the best interests of the children involved. Id.

Therefore, even where the facts could support an opposite result, as is often

the case in dependency and termination cases, an appellate court must resist

the urge to second guess the trial court and impose its own credibility

determinations and judgment so long as the factual findings are supported by

the record and the orphans’ court’s legal conclusions are not the result of an

error of law or an abuse of discretion. In re Adoption of S.P., 47 A.3d at

827.

       Here, the trial court conceded that “in this difficult case, it is noteworthy

that even the expert psychologist [, Dr. Rosenblum,] could not offer a view on

the preferred outcome with a reasonable [degree of] of professional



                                       - 24 -
J-A12008-20 & A12009-20



certainty.” Trial Court Opinion, 1/24/20, at 10. The trial court concluded that,

despite the parents’ inconsistency in making progress towards their goals,

“both have demonstrated love and commitment to the [C]hildren. None of

the [C]hildren want to sever their ties, and all express deep affection for their

parents and have beneficial and bonded relationships with them” Id. at 10.

As our Supreme Court has instructed, this Court should defer to the trial court

where a “close call” was made. See R.J.T., 9 A.3d at 1190.

      After review of the certified record, we find that there was competent,

clear and convincing evidence in the record to support the trial court's denial

of the petitions to terminate Mother’s parental rights to the Children and

Father’s parental rights to A.Y.D. and A.M.D., Jr. Accordingly, we affirm the

trial court’s orders.

     Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2020




                                     - 25 -
J-A12008-20 & A12009-20




                          - 26 -